DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on December 16, 2021, claims 1, 3, 5, 8, 13, and 17-18 have been amended, and claims 2, 9-11, 14-16, and 19-20 have been canceled.  Accordingly, claims 1, 3-8, 12-13, and 17-18 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on December 16, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated August 16, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: although front and back views of a body are shown in the drawings, the drawings fail to explicitly show distinct or unitary front and back pieces.  Therefore, a front unitary fabric piece and a back unitary fabric piece are not shown in the drawings and either must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are further objected to because:
Figs. 2A, 4A, and 6A each appear to contain a view that is intended as an exploded view and therefore each require a bracket showing the relationship or order of assembly of the various parts. See 37 CFR 1.84(h)(1).  Examiner notes that Applicant appears to use dashed lines in an attempt to indicate the relationship between the parts, however, dashed lines should instead be used to indicate elements positioned behind other elements in a view.  
In Figs. 2A and 6A, reference characters 104a, 104b, and 104 do not have associated lead lines.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  As each of the reference characters 104a, 104b, and 104 are positioned between components in the figures and not on a surface, it is suggested that lead lines be added for these reference characters.  If the reference characters are meant to indicate openings, lead lines may be directed to an edge of the opening similar to the use of lead lines by Applicant with respect to openings 114 and 116.
Fig. 2B is described as a back view of the nursing cover system shown in Figs. 1A and 2A.  That said, it is unclear where openings (104a, 104b) or panels (106, 108) are illustrated in Figs. 1B and 2B in order to agree with the T-shaped cut-out depiction of Fig. 2A.  The rear of panels (106, 108) should be visible in a rear view of the same structure of Figs. 1A, 1B, and 2A.  Examiner has provided below a suggestion of how Fig. 2B should be depicted in order to agree with the 

    PNG
    media_image1.png
    408
    453
    media_image1.png
    Greyscale

Examiner-suggested depiction of Fig. 2B
In Fig. 5A, it is unclear what the various dashed lines are meant to represent and how the dashed elements correspond to the structure described in the specification.  Furthermore, the dashed lines appear to merge with the solid lines (e.g., the solid line of element (126)) making it unclear where the dashed lines begin and the solid lines end.  It is suggested that the drawing be amended to clearly illustrate the structure of the garment (i.e., a clear order of the layers) especially in light of the exploded view of Fig. 6A.  No new matter may be added.
Despite the description of the drawings indicating the same structure, it is unclear how Figs. 5A and 5B relate to Figs. 6A and 6B, as they appear to depict different garment structures having different orders of the layers involved.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The amendment filed December 16, 2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a body, “which .
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel, and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel” as recited in claims 1 and 17.  This language lacks antecedent basis in the specification as originally filed.  This language must either be canceled from the claims or added to the disclosure of the specification through amendment if supported by the application as originally filed.  Correction is required.
The disclosure is objected to because at [0032], the added term “bodybody” appears to be a typographical error that should instead read “body”.  Correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-8, 12-13, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel, and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel”.  This alignment was not described in the specification as originally filed and therefore constitutes new matter.  Any new matter should be canceled from the claims.
Claim 17 is similarly rejected for reciting the same or similar limitation.
Claims 3-8, 12-13, and 18 are similarly rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the slit is less than or equal to about 6 inches”.  Due to the term “about” not being defined in the application as originally filed, it is unclear how much deviation is allowed to still be considered less than or equal to “about 6 inches”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “wherein the slit is less than or equal to 6 inches”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 7 recites the limitation “wherein the slit is greater than about 6 inches”.  Due to the term “about” not being defined in the application as originally filed, it is unclear how much deviation is allowed to still be considered greater than “about 6 inches”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “wherein the slit is greater than 6 inches”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 12-13, and 17-18, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 4,031,566 to Johnson (hereinafter, “Johnson”).
Regarding claim 1, Johnson teaches a nursing cover system (Figs. 1-4; Abstract), comprising: a body (garment (10)) comprising a front unitary fabric piece (front panel (12); front and rear panels can be formed of individual sections of cloth; See Johnson, Col. 2, lines 39-42), a back unitary fabric piece (rear panel (14)), a first panel and a second panel (sleeve members (18, 16)), wherein the body forms a first end opening defining a first edge perimeter at a first end of the body (head opening (24) formed between upper edges (12b, 14b)) and a second end opening defining a second edge perimeter at a second opposing end of the body (opening formed between lower edges (12a, 14a)), the body defining an interior and an exterior (front and rear panels , wherein the back unitary fabric piece of the body is a single fabric piece forming a continuous surface (rear panel (14) is a continuous fabric piece formed of an individual, single section of cloth); a first access opening defined within the body, wherein the first access opening is between the first panel and the front unitary fabric piece (opening (20) between sleeve member (18) and front panel); a second access opening defined within the body, wherein the second access opening is between the second panel and the front unitary fabric piece (another opening (20) between sleeve member (16) and front panel; Col. 2, lines 3-8); and wherein the first panel and the second panel are configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through the first and second access openings (sleeve members (18, 16) are structurally capable of at least partially obstructing a view from outside the exterior to inside the interior of the garment through corresponding first and second openings), wherein the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel each form a part of the first edge perimeter (upper edges of front panel, rear panel, and sleeve members form upper edge of garment) and only the front portion and the back portion together form the second edge perimeter (only lower edges of front panel and rear panel form low edge of garment), and wherein, when the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel are assembled together and lain flat, the first edge perimeter is straight and wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel (Fig. 1; edge (12b) of front panel is aligned as a straight edge parallel to the topmost edge of , and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel (Fig. 1; edge (14b) of back panel is aligned as a straight edge parallel to the topmost edge of each of the first and second panels); wherein a lateral portion of the front unitary fabric piece together with the first panel defines a border of the first access opening (lateral portion of the front panel below sleeve member (18) and sleeve member (18) define a border of opening (20)), wherein the border of the first access opening is configured with a first axis and a second axis, wherein the first axis and the second axis intersect (border of opening (20) is a right angle having intersecting axes; Col. 2, lines 3-5); wherein an opposing lateral portion of the front unitary fabric piece together with the second panel defines a border of the second access opening (opposite lateral portion of the front panel below sleeve member (16) and sleeve member (16) define a border of another opening (20) proximate sleeve member (16)), wherein the border of the second access opening is configured with a third axis and a fourth axis, wherein the third axis and the fourth axis intersect (border of opening (20) is a right angle having intersecting axes; Col. 2, lines 3-5); wherein the first panel overhangs the border of the first access opening and overlaps with a first portion of the front fabric piece at one edge of the first right angle (sleeve member (18) overhangs and overlaps portion of border formed with front panel) and the second panel overhangs the border of the second access opening and overlaps with a second portion of the front unitary fabric piece at one edge of the second right angle (sleeve member (16) overhangs and overlaps portion of border formed with front panel).
Regarding claim 3, Johnson further teaches wherein the body is substantially cylindrical (the garment is at least substantially cylindrical, giving importance to the broadening term “substantially”, wherein “substantially cylindrical” does not require an exactly cylindrical shape).
Regarding claim 4, Johnson further teaches at least one pocket formed within one of the exterior and the interior of the body (pocket (22) formed on exterior of front panel).
Regarding claim 5, Johnson further teaches wherein at least one of the first access opening and the second access opening is a slit within the body configured to allow access by a user between the interior and the exterior of the body (openings (20) may each form horizontal slits within the body when, for example, only the horizontal mating portions (26) are unsecured while the remaining vertical mating portions are left secured; the formed slit is capable of allowing access between the interior to the exterior of the garment).
Regarding claim 8, Johnson further teaches wherein at least one of the first access opening and the second access opening is configured by removing material from the body to allow access by a user between the interior and the exterior of the body (See Fig. 2; openings are capable of being accessed when, for example, corners (18c, 16c) of corresponding sleeve members (18, 16) are fold back, i.e., removed, from the front panel).
claim 12, Johnson further teaches wherein at least one of the first panel and the second panel is removably attached to the body (edges of sleeve members are removably secured to the front panel along edges of openings with Velcro mating portions (26) from which the sleeve members may be removably detached and reattached).
Regarding claim 13, Johnson further teaches wherein at least one of the first panel or the second panel comprises a burp cloth (the sleeve members which are removably detachable and reattachable to the front panel as discussed with respect to claim 12 above are structurally capable of being used as a burp cloth).
Regarding claim 17, Johnson teaches a nursing cover system (Figs. 1-4; Abstract), comprising: a body (garment (10)) comprising a front unitary fabric piece (front panel (12); front and rear panels can be formed of individual sections of cloth; See Johnson, Col. 2, lines 39-42), a back unitary fabric piece (rear panel (14)), a first panel and a second panel (sleeve members (18, 16)), wherein the body forms a first end opening defining a first edge perimeter at a first end of the body (head opening (24) formed between upper edges (12b, 14b)) and a second end opening defining a second edge perimeter at a second opposing end of the body (opening formed between lower edges (12a, 14a)), the body defining an interior and an exterior (front and rear panels sewn together with attached sleeve members define interior and exterior of garment), wherein the back unitary fabric piece of the body is a single fabric piece forming a continuous surface (rear panel (14) is a continuous fabric piece formed of an individual, single section of cloth); a plurality of access openings defined within the body between the first panel and the front unitary fabric piece (See Fig. 2; a plurality of access , wherein the first panel and the second panel are configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through the plurality of access openings (sleeve members (18, 16) are structurally capable of at least partially obstructing a view from outside the exterior to inside the interior of the garment through the openings); at least one pocket formed within one of the exterior and the interior of the body (pocket (22) formed on exterior of front panel), wherein the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel each form a part of the first edge perimeter (upper edges of front panel, rear panel, and sleeve members form upper edge of garment) and only the front portion and the back portion together form the second edge perimeter (only lower edges of front panel and rear panel form low edge of garment), and wherein, when the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel are assembled together and lain flat, the first edge perimeter is straight and wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel (Fig. 1; edge (12b) of front panel is aligned as a straight edge parallel to the topmost edge of each of the first and second panels; Examiner notes that the verb term "align" is very broad and has a definition of "[t]o arrange in a line or so as to be parallel" (Verb Defn. No. 1. of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel (Fig. 1; edge (14b) of back panel ; wherein a lateral portion of the front unitary fabric piece together with the first panel defines a border of the first access opening (lateral portion of the front panel below sleeve member (18) and sleeve member (18) define a border of opening (20)), wherein the border of the first access opening is configured with a first axis and a second axis, wherein the first axis and the second axis intersect (border of opening (20) is a right angle having intersecting axes; Col. 2, lines 3-5); wherein an opposing lateral portion of the front unitary fabric piece together with the second panel defines a border of the second access opening (opposite lateral portion of the front panel below sleeve member (16) and sleeve member (16) define a border of another opening (20) proximate sleeve member (16)), wherein the border of the second access opening is configured with a third axis and a fourth axis, wherein the third axis and the fourth axis intersect (border of opening (20) is a right angle having intersecting axes; Col. 2, lines 3-5); wherein the first panel overhangs the border of the first access opening and overlaps with a first portion of the front fabric piece at one edge of the first right angle (sleeve member (18) overhangs and overlaps portion of border formed with front panel) and the second panel overhangs the border of the second access opening and overlaps with a second portion of the front unitary fabric piece at one edge of the second right angle (sleeve member (16) overhangs and overlaps portion of border formed with front panel).
Regarding claim 18, Johnson further teaches wherein at least one of the first panel and the second panel is removably attached to the body (edges of sleeve members are removably secured to the front panel along edges of openings with Velcro .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claims 1 and 5 above, and further in view of US 2007/0240248 to Hodges et al. (hereinafter, “Hodges”).
Regarding claim 6, Johnson teaches the limitations of claim 5, including a slit, as discussed above.  That said, Johnson does not explicitly teach wherein the slit is less than or equal to about 6 inches.
However Hodges, in a related nursing garment art, is directed to a nursing garment (Abstract; Fig. 2) having slits in the garment that allow easy access to the wearer’s breast for nursing a newborn.  More specifically, Hodges teaches wherein the slit is less than or equal to about 6 inches ([0035]; slit (14) may be greater than about 5 inches).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the slits formable in the garment of Johnson to have a length greater than about 5 inches as disclosed by Hodges.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the slits formable 
Regarding claim 7, Johnson teaches the limitations of claim 5, including a slit, as discussed above.  That said, Johnson does not explicitly teach wherein the slit is greater than about 6 inches.
However, Hodges, as previously discussed above, also teaches wherein the slit is greater than about 6 inches ([0035]; slit (14) may be greater than about 7 inches).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the slits formable in the garment of Johnson to have a length greater than about 7 inches as disclosed by Hodges.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the slits formable in the garment of Johnson to have a length greater than about 7 inches as disclosed by Hodges in order to provide an opening large enough to expose an entire breast of a wearer during lactation instruction and latching technique assistance. (See Hodges, [0035]).
Claims 1, 3-5, 8, 12-13, and 17-18, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 2012/0131723 to Greenwood (hereinafter, “Greenwood”).
***In the event Applicant traverses Examiner's position regarding the use of the language "aligns" as applied in the 35 U.S.C. 102 section above, Examiner provides this additional, alternative interpretation of the claims, wherein "aligns" is more narrowly interpreted as meaning the same as "collinear".
Regarding claim 1, Johnson teaches a nursing cover system (See Johnson, Figs. 1-4; Abstract), comprising: a body (garment (10)) comprising a front unitary fabric piece (front panel (12); front and rear panels can be formed of individual sections of cloth; See Johnson, Col. 2, lines 39-42), a back unitary fabric piece (rear panel (14)), a first panel and a second panel (sleeve members (18, 16)), wherein the body forms a first end opening defining a first edge perimeter at a first end of the body (head opening (24) formed between upper edges (12b, 14b)) and a second end opening defining a second edge perimeter at a second opposing end of the body (opening formed between lower edges (12a, 14a)), the body defining an interior and an exterior (front and rear panels sewn together with attached sleeve members define interior and exterior of garment), wherein the back unitary fabric piece of the body is a single fabric piece forming a continuous surface (rear panel (14) is a continuous fabric piece formed of an individual, single section of cloth); a first access opening defined within the body, wherein the first access opening is between the first panel and the front unitary fabric piece (opening (20) between sleeve member (18) and front panel); a second access opening defined within the body, wherein the second access opening is between the second panel and the front unitary fabric piece (another opening (20) between sleeve member (16) and front panel; See Johnson, Col. 2, lines 3-8); and wherein the first panel and the second panel are configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through the first and second access openings (sleeve members (18, 16) are structurally capable of at least , wherein the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel each form a part of the first edge perimeter (upper edges of front panel, rear panel, and sleeve members form upper edge of garment) and only the front portion and the back portion together form the second edge perimeter (only lower edges of front panel and rear panel form low edge of garment); wherein a lateral portion of the front unitary fabric piece together with the first panel defines a border of the first access opening (lateral portion of the front panel below sleeve member (18) and sleeve member (18) define a border of opening (20)), wherein the border of the first access opening is configured with a first axis and a second axis, wherein the first axis and the second axis intersect (border of opening (20) is a right angle having intersecting axes; See Johnson, Col. 2, lines 3-5); wherein an opposing lateral portion of the front unitary fabric piece together with the second panel defines a border of the second access opening (opposite lateral portion of the front panel below sleeve member (16) and sleeve member (16) define a border of another opening (20) proximate sleeve member (16)), wherein the border of the second access opening is configured with a third axis and a fourth axis, wherein the third axis and the fourth axis intersect (border of opening (20) is a right angle having intersecting axes; See Johnson, Col. 2, lines 3-5); wherein the first panel overhangs the border of the first access opening and overlaps with a first portion of the front fabric piece at one edge of the first right angle (sleeve member (18) overhangs and overlaps portion of border formed with front panel) and the second panel overhangs the border of the second access opening and overlaps with a second portion of the front unitary fabric piece at one edge of the second right angle (sleeve member (16) overhangs and overlaps portion of border formed with front panel).
That said, Johnson does not teach wherein, when the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel are assembled together and lain flat, the first edge perimeter is straight and wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel, and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel (as noted above, in the present rejection, “align” is being interpreted as more narrowly meaning the same as “collinear”).
However, Greenwood, in a related nursing garment covering art, is directed to a garment, e.g., a scarf/shawl, that can give a mother and baby privacy during nursing (See Greenwood, Fig. 14B; Abstract).  More specifically, Greenwood teaches when the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel are assembled together and lain flat, the first edge perimeter is straight and wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel, and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel (See Greenwood Fig. 14B; garment (100) includes a slit neck opening (E) having front and back topmost edges that are capable of aligning with the shoulders of the garment; [0035]).

Regarding claim 3, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claim 1 above) is disclosed such that it further teaches wherein the body is substantially cylindrical (the garment is at least substantially cylindrical, giving importance to the broadening term “substantially”, wherein “substantially cylindrical” does not require an exactly cylindrical shape).
Regarding claim 4, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claim 1 above) is disclosed such that it further teaches at least one pocket formed within one of the exterior and the interior of the body (See Johnson; pocket (22) formed on exterior of front panel).
Regarding claim 5, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claim 1 above) is disclosed such that it further teaches wherein at least one of the first access opening and the second access opening is a slit within the body configured to allow access by a user between the interior and the exterior of the body (See Johnson; openings (20) may each form horizontal slits 
Regarding claim 8, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claim 1 above) is disclosed such that it further teaches wherein at least one of the first access opening and the second access opening is configured by removing material from the body to allow access by a user between the interior and the exterior of the body (See Johnson, Fig. 2; openings are capable of being accessed when, for example, corners (18c, 16c) of corresponding sleeve members (18, 16) are fold back, i.e., removed, from the front panel).
Regarding claim 12, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claim 1 above) is disclosed such that it further teaches wherein at least one of the first panel and the second panel is removably attached to the body (See Johnson; edges of sleeve members are removably secured to the front panel along edges of openings with Velcro mating portions (26) from which the sleeve members may be removably detached and reattached).
Regarding claim 13, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claims 1 and 12 above) is disclosed such that it further teaches wherein at least one of the first panel or the second panel comprises a burp cloth (See Johnson; the sleeve members which are removably detachable and reattachable to the front panel as discussed with respect to claim 12 above are structurally capable of being used as a burp cloth).
claim 17, Johnson teaches a nursing cover system (See Johnson, Figs. 1-4; Abstract), comprising: a body (garment (10)) comprising a front unitary fabric piece (front panel (12); front and rear panels can be formed of individual sections of cloth; See Johnson, Col. 2, lines 39-42), a back unitary fabric piece (rear panel (14)), a first panel and a second panel (sleeve members (18, 16)), wherein the body forms a first end opening defining a first edge perimeter at a first end of the body (head opening (24) formed between upper edges (12b, 14b)) and a second end opening defining a second edge perimeter at a second opposing end of the body (opening formed between lower edges (12a, 14a)), the body defining an interior and an exterior (front and rear panels sewn together with attached sleeve members define interior and exterior of garment), wherein the back unitary fabric piece of the body is a single fabric piece forming a continuous surface (rear panel (14) is a continuous fabric piece formed of an individual, single section of cloth); a plurality of access openings defined within the body between the first panel and the front unitary fabric piece (See Johnson, Fig. 2; a plurality of access openings are formed between individual Velcro mating portions (26) between sleeve member (18) and the front panel), wherein the first panel and the second panel are configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through the plurality of access openings (sleeve members (18, 16) are structurally capable of at least partially obstructing a view from outside the exterior to inside the interior of the garment through the openings); at least one pocket formed within one of the exterior and the interior of the body (pocket (22) formed on exterior of front panel), wherein the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel each form a part of the first edge perimeter (upper edges of front panel, rear panel, and sleeve members form upper edge of garment) and only the front portion and the back portion together form the second edge perimeter (only lower edges of front panel and rear panel form low edge of garment); wherein a lateral portion of the front unitary fabric piece together with the first panel defines a border of the first access opening (lateral portion of the front panel below sleeve member (18) and sleeve member (18) define a border of opening (20)), wherein the border of the first access opening is configured with a first axis and a second axis, wherein the first axis and the second axis intersect (border of opening (20) is a right angle having intersecting axes; See Johnson, Col. 2, lines 3-5); wherein an opposing lateral portion of the front unitary fabric piece together with the second panel defines a border of the second access opening (opposite lateral portion of the front panel below sleeve member (16) and sleeve member (16) define a border of another opening (20) proximate sleeve member (16)), wherein the border of the second access opening is configured with a third axis and a fourth axis, wherein the third axis and the fourth axis intersect (border of opening (20) is a right angle having intersecting axes; See Johnson, Col. 2, lines 3-5); wherein the first panel overhangs the border of the first access opening and overlaps with a first portion of the front fabric piece at one edge of the first right angle (sleeve member (18) overhangs and overlaps portion of border formed with front panel) and the second panel overhangs the border of the second access opening and overlaps with a second portion of the front unitary fabric piece at one edge of the second right angle (sleeve member (16) overhangs and overlaps portion of border formed with front panel).
not teach wherein, when the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel are assembled together and lain flat, the first edge perimeter is straight and wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel, and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel (as noted above, in the present rejection, “align” is being interpreted as more narrowly meaning the same as “collinear”).
However, Greenwood, in a related nursing garment covering art, is directed to a garment, e.g., a scarf/shawl, that can give a mother and baby privacy during nursing (See Greenwood, Fig. 14B; Abstract).  More specifically, Greenwood teaches when the front unitary fabric piece, the back unitary fabric piece, the first panel, and the second panel are assembled together and lain flat, the first edge perimeter is straight and wherein a topmost edge of the front unitary fabric piece aligns as a straight edge with a topmost edge of the first panel and with a topmost edge of the second panel, and wherein a topmost edge of the back unitary fabric piece aligns as a straight edge with the topmost edge of the first panel and with the topmost edge of the second panel (See Greenwood Fig. 14B; garment (100) includes a slit neck opening (E) having front and back topmost edges that are capable of aligning with the shoulders of the garment; [0035]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the upper edges of the front and back panels of the garment of Johnson to extend up to be collinear with upper edge of the shoulders, i.e., forming a 
Regarding claim 18, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claim 17 above) is disclosed such that it further teaches wherein at least one of the first panel and the second panel is removably attached to the body (See Johnson, edges of sleeve members are removably secured to the front panel along edges of openings with Velcro mating portions (26) from which the sleeve members may be removably detached and reattached).
Claims 6-7, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Greenwood, as applied to claims 1 and 5 above, and further in view of Hodges.
Regarding claim 6, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claims 1 and 5 above) teaches the limitations of claim 5, including a slit, as discussed above.  That said, the modified garment of Johnson does not explicitly teach wherein the slit is less than or equal to about 6 inches.
However Hodges, in a related nursing garment art, is directed to a nursing garment (Abstract; Fig. 2) having slits in the garment that allow easy access to the wearer’s breast for nursing a newborn.  More specifically, Hodges teaches wherein the slit is less than or equal to about 6 inches ([0035]; slit (14) may be greater than about 5 inches).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the slits formable in the modified garment of Johnson to have a length greater than about 5 inches as disclosed by Hodges.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the slits formable in the modified garment of Johnson to have a length greater than about 5 inches as disclosed by Hodges in order to provide an opening large enough to allow access to a breast while still maintaining a comfortable level of privacy and modesty for the wearer. (See Hodges, [0035]).
Regarding claim 7, the modified garment of Johnson (i.e., Johnson in view of Greenwood, as described with respect to claims 1 and 5 above) teaches the limitations of claim 5, including a slit, as discussed above.  That said, the modified garment of Johnson does not explicitly teach wherein the slit is greater than about 6 inches.
However, Hodges, as previously discussed above, also teaches wherein the slit is greater than about 6 inches ([0035]; slit (14) may be greater than about 7 inches).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the slits formable in the modified garment of Johnson to have a length greater than about 7 inches as disclosed by Hodges.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the slits formable in the modified garment of Johnson to have a length greater than about 7 inches as disclosed by Hodges in order to provide an opening large enough to expose .
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed December 16, 2021, with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/0237167 to Curry is directed to a garment having front and back fabric panels with a slit neck opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732